IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                           :                   NO. 561
                                 :
AMENDMENTS TO RULES 250-252 OF :                     JUDICIAL ADMINISTRATION DOCKET
THE PENNSYLVANIA RULES OF        :
JUDICIAL ADMINISTRATION AND      :
ADOPTION OF RULES 260-263 OF THE :
PENNSYLVANIA RULES OF JUDICIAL :
ADMINISTRATION                   :


                                           ORDER

PER CURIAM

         AND NOW, this 19th day of November, 2021, it is Ordered pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rules 250-252 of the Pennsylvania
Rules of Judicial Administration are amended and Rules 260-263 of the Pennsylvania
Rules of Judicial Administration are adopted in the form attached.

         To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. 103, the immediate promulgation of the amended and adopted rules is found
to be in the interest of efficient administration.

         This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective January 1, 2022.


Additions are bolded and are underlined.
Deletions are bolded and are bracketed.